Name: Council Regulation (ECSC, EEC, Euratom) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration;  monetary economics
 Date Published: nan

 No L 335/56 Official Journal of the European Communities 13 . 12. 85 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communties, and in particular Article 24 thereof, Having regard to the proposal from the Commission ('), made after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Court of Justice, Whereas the accession of Spain and Portugal gives rise to the necessity for adjustments to the make-up of the Community civil service ; Whereas special measures should accordingly be adopted with regard to termination of service, HAS ADOPTED THIS REGULATION :  150 for the European Parliament,  120 for the Council ,  500 for the Commission, under the 'operating' budget,  50 for the Commission, under the 'research' budget,  25 for the Court of Justice,  14 for the Economic and Social Committee,  12 for the Court of Auditors. 2 . Within the limits laid down in paragraph 1 , the Council , acting by a qualified majority on a proposal from the Commission, shall decide on the number of officials eligible for such termination of service measures in a given year. For 1986 that number shall be :  75 for the European Parliament,  30 for the Council ,  155 for the Commission, under the 'operating' budget,  1 5 for the Commission, under the 'research' budget,  7 for the Court of Justice,  8 for the Economic and Social Committee,  3 for the Court of Auditors . Article 3 Having due regard to the interests of the service, the insti ­ tution shall select, within the limits laid down in Article 2 and after consulting the Joint Committee, from officials requesting the application of measures terminating their service under Article 1 , those to whom such measures shall be applied. To this end it shall take into consideration the age, ability, efficiency, conduct in the service, family situation and seniority of the officials . Minimum seniority of 10 years shall be required. However, in the case of officials of the Court of Auditors, the seniority required shall be :  7 years for measures terminating service in 1986,  8 years for such measures in 1987,  9 years for such measures in 1988 . Article 4 1 . A former official affected by the measure provided for in Article 1 shall be entitled to a monthly allowance equal to 70 % of the basic salary for the grade and step held at the time of departure, determined by reference to the table set out in Article 66 of the Staff Regulations in force on the first day of the month for which the allowance is payable . Article 1 In the interests of the service and taking account of requirements arising from the accession of Spain and Portugal to the European Communities, the institutions within the meaning of Article 1 of the Staff Regulations of the Officials of the European Communities are auth ­ orized, until 31 December 1990, to adopt measures termi ­ nating the service of officials who have reached the age of 55, with the exception of those in grade A/ 1 and A/2, under the conditions specified below. This Regulation shall not apply to officials paid from research and investment appropriations employed in the scientific and technical service where, and for as long as, they are covered by other specific termination of service arrangements approved by the Council . Article 2 1 . The number of officials regarding whom the measures referred to in Article 1 may be taken shall be : (  ) OJ No C 250, 2. 10 . 1985, p . 5 . (2) OJ No C 229, 9 . 9 . 1985, p . 97. 13 . 12. 85 Official Journal of the European Communities No L 335/57 2. Entitlement to the allowance shall cease not later than the last day of the month in which the former official attains the age of 65 and in any event as soon as the former official is eligible for the maximum retirement pension . At that point the former official shall automatically receive a retirement pension , which shall take effect on the first day of the calendar month following the month in which the allowance was paid for the last time . 3 . The allowance provided for in paragraph 1 shall be adjusted by the weighting fixed for the country situated inside or outside the Community in which the recipient proves that he is resident. If the recipient of the allowance resides in a country for which no weighting has been fixed, the weighting to be applied to the allowance shall be equal to 100 . The allowance shall be expressed in Belgian francs. It shall be paid in the currency of the country of residence of the recipient . However, if it is subject to the weighting of 100 under the second subparagraph, it shall be paid in Belgian francs . Allowances paid in a currency other than the Belgian franc shall be calculated on the basis of the exchange rates specified in the second paragraph of Article 63 of the Staff Regulations . 4. Gross income accruing to the former official from any new employment shall be deducted from the allowance provided in paragraph 1 , in so far as that income plus that allowance exceeds the total gross remu ­ neration last received by the official , determined by reference to the salary scales in force on the first day of the month for which the allowance is payable . That remu ­ neration shall be weighted as provided for in paragraph 3 . Gross income and total gross remuneration last received, as referred to above, mean sums paid after deduction of social security contributions but before deduction of tax. The former official concerned shall provide any written proof which may be required and shall notify the institu ­ tion of any factor which may affect his right to the allowance . 5 . Under the conditions set out in Article 67 of the Staff Regulations and Articles 1 , 2 and 3 of Annex VII to the Staff Regulations, family allowances shall be payable either to the recipient of the allowance provided for in paragraph 1 or to the person or persons to whom custody of the child or children has been entrusted by law or by an order of court or of the competent administrative authority ; the household allowance shall be calculated by reference to that allowance . 6 . Recipients of the allowance shall be entitled, in respect of themselves and persons covered by their insurance, to benefit under the sickness insurance scheme provided for in Article 72 of the Staff Regulations provided they pay the relevant contribution, calculated on the basis of the allowance provided for in paragraph 1 , and are not covered by another sickness insurance by virtue of legal or statutory provisions. 7 . During the period for which he is entitled to receive the allowance, the former official shall continue to acquire further rights to retirement pension based on the salary attaching to his grade and step, provided that the contribution provided for in the Staff Regulations by reference to that salary is paid during that period and provided that the total pension does not exceed the maximum specified in the second paragraph of Article 77 of the Staff Regulations. For the purposes of Article 5 of Annex VIII to the Staff Regulations and Article 108 of the former Rules and Regulations of the European Coal and Steel Community, such period shall be considered to be a period of service. 8 . Subject to Articles 1 ( 1 ) and 22 of Annex VIII to the Staff Regulations, the surviving spouse of a former official who dies while in receipt of the monthly allowance provided for in paragraph 1 shall be entitled, provided that he or she had been his or her spouse for at least one year when the former official left the service of an institu ­ tion, to a survivor's pension equal to 60 % of the retire ­ ment pension which, irrespective of length of service or age, would have been payable to the former official if he had qualified for it at the time of death . The amount of the survivor's pension referred to in the previous subparagraph shall not be less than the amounts specified in the second paragraph of Article 79 of the Staff Regulations . However, in no case may it exceed the amount of the retirement pension to which the former official would have been entitled had he survived and been granted a retirement pension when he ceased to be eligible for the allowance referred to above. The duration of the marriage referred to in the first subparagraph shall not be taken into account if there are one or more children of a marriage contracted by the official before he or she left the service provided that the surviving spouse maintains or has maintained those chil ­ dren . The same shall apply if the former official 's death resulted from one of the circumstances referred to at the end of the second paragraph of Article 17 of Annex VIII to the Staff Regulations. 9 . On the death of a former official in receipt of the allowance provided for in paragraph 1 , dependent chil ­ dren within the meaning of Article 2 of Annex VII to the Staff Regulations shall be entitled to an orphan's pension under the conditions set out in the first, second and third paragraphs of Article 80 of the Staff Regulations and in Article 21 of Annex VIII to the Staff Regulations . No L 335/58 Official Journal of the European Communities 13 . 12. 85 10 . For the purposes of Article 107 of the Staff Regula ­ tions and of Article 102 (2) of the Staff Regulations of Officials of the European Coal and Steel Community, an official affected by the measure provided for in Article 1 shall be treated as an official who has remained in service until the age of 65 provided he continues to pay the contribution during the period of receipt of the allowance referred to in paragraph 1 of this Article. Article 5 1 . Officials referred to in the last paragraph of Article 2 of Council Regulation (EEC/Euratom/ECSC) No 259/68 (') and in Article 102 (5) of the Staff Regulations, with the exception of those who occupied an established post in grades A /1 or A /2 under the Staff Regulations of the European Coal and Steel Community before 1 January 1962 and to whom the measures under Article 1 are applied, shall be entitled to ask for their precuniary claims to be settled in accordance with Article 34 of the Staff Regulations of the European Coal and Steel Community and Article 50 of the Rules and Regulations of the European Coal and Steel Community. 2 . Nevertheless, Article 4 (3) and (5) to (9) of this Regu ­ lation shall continue to apply to the officials referred to in this Article and their entitled beneficiaries. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985 . For the Council The President R. GOEBBELS (') OJ No L 56, 4 . 3 . 1968 , p. 1 .